DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 06/14/2022 has been entered and acknowledged by the Examiner.
Cancellation of claims 2 and 6 has been entered.
Claims 1, 3-5 and 7-20 are pending in the instant application.

Allowable Subject Matter
Claims 1, 3-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a plurality of first microstructures between the peep-proof layer and the light adjustment layer and spaced apart from each other, wherein the plurality of microlenses have a same diameter and are uniformly distributed in an array ” including the remaining limitations.
Claims 3-5 and 7-20  are allowable, at least, because of their dependencies on claim 1.
Examiner Note: Okumura et al (US PG Pub. No. 2002/0191128, previously cited) teaches in figure 2 (and ¶ [0161] ff) an LCD with a microlens layer (2a) on a light adjustment layer (1) but there is no anti-peep layer with no reasonable motivation to place one in the claimed location of instant claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879